DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
This action is responsive to an amendment filed on 11/15/2021.
Claims 1-2, 5-9, 11-16 and 18-19 have been amended.
Claims 1-20 are pending.

Response to Arguments
on 11/15/2021, regarding rejection of pending claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant argues that “The ‘logs’ of Reiss are not calls for an HTTP transaction. (Remarks/Arguments, page 9)
Examiner respectfully disagrees. Reiss discloses “…types of requests include, for example, a transaction, an application call, a command to execute a program, a system call, and/or other type of access of functionality available via the computing device” [C.2:L.51-55] and “…types of request parameters include, for example, HTTP request parameter…” [C.4:L.66-67]. Therefore, it is clear that the request of the transaction or the application call are call for an HTTP request.  Reiss further teaches  “…the collection of logs comprises a plurality of logs related to the execution of all of the requests executed via system” [C.5:L.17-18]. Therefore, it would be appreciated that the logs of Reiss are call for HTTP transactions.
Applicant further argues that Reiss does not teach finding that a "subset of parameters is a probable root cause of the performance issue," but that a component of an executed request is a root cause for an error that occurred in an application. The "error" of Reiss is not a performance issue associated with a performance metric associated with an HTTP transaction and the "component of an  transaction (Remarks/Arguments, page 9).
Examiner respectfully disagrees. Reiss discloses an application performance management and more specifically determining a root cause of an error [C.1:L.6-8]. Reiss teaches a set of component associated with a request…information associated with the component may comprise, inter alia, http request parameters, query parameters [C.4:L.20-40]. Further teaches identify a subset of logs related to requests that might match the executed request. …identify the subset of logs based on a similar entry point, a similar number of components, a similar number of accessed applications, a similar number of request parameters associated with the request, and/or based on other criteria relating to a request. Compare request parameters of the request with request parameters on one of the logs of the subset of logs [C.7:L.64-C.8:L10] when information associated with a component of the log associated with the executed request does not match information associated with respective components of logs stored in the collection of logs, …determine that a root cause of the error that occurred was based on a component associated with the information that did not match [C.8:L.23-31]. Therefore, skilled artisans will appreciate that Reiss teaches information associated with a component [i.e., subset of parameters] does not match is a probable root cause of the error [i.e., performance issue].
 transaction as claimed (Remarks/Arguments, page 11).
Examiner respectfully disagrees. Reiss disclose request parameters may include, for example, AccountService ChargeEmployeeAccount, MyNewWorld.com, 6666, 1234567 [i.e., number value], and/or other values [C.6:L.54-57]. Since, claimed limitation required attribute value is one of a… and Reiss teaches request parameter ( e.g., types of data associated with the request, types of data input into the request) includes number value, therefore, Examiner is not persuaded and contends that Reiss appears to teach the claimed limitation.
Regarding Claims 6, 11 and 19, applicant argues that nothing in the cited portion of Reiss discloses, teaches, or suggests "tracing the set of calls across one or more of multiple frontend application servers and multiple backend application servers" as claimed (Remarks/Arguments, page 11).
However, Examiner relies on Wexler to teach the limitations, see rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US Patent no. 9747193, hereinafter “Reiss”) in view of Nitsan et al. (US 2018/0089051, hereinafter “Nitsan”).

Regarding Claim 1, Reiss teaches a method to determine a probable root cause of a performance issue ([C.1:L.6-8 and 37-40], Reiss discloses an application performance management and more specifically determining a root cause of an error. discloses a method for automatically determining a root cause for an error that occurred in an application, the method being implemented on a computer system comprising a physical processor),  comprising:
processing, using a processor ([Fig. 1, C.2:L.34-36] a processor 110 configured to perform functionality of a plurality of modules), a set of calls for  HTTP (Hypertext Transfer Protocol) transaction wherein each call of the set of calls is associated with a set of parameters ([C.2:L.49-60],   request comprises a set of instructions for executing functionality via computing device 100, where the set of instructions access a set of components. Types of requests include, for example, a transaction, an application call, a command to execute a program, a system call, and/or other type of access of functionality available via the computing device 100. … command may include a request parameter, a type of value associated with the request parameter, functionality associated with the request parameter, and/or other instruction attributes. A component may comprise a set of functions and/or data accessed by a request. [C.4:L.12-42], discloses information relating to a request may comprise, inter alia, HTTP request parameters, query parameters. Since, Reiss teaches request include HTTP parameters, therefore, Examiner interpreted the request is a HTTP transaction);
discovering, using the processor, a subset of parameters common to the  set of parameters associated with each call of the first group ([C.7:L.64-C.8:L.3], identify a subset of logs related to requests that might match the executed request. The error identification module may identify the subset of logs based on a similar entry point, a similar number of components, a similar number of accessed applications, a similar number of request parameters associated with the request [i.e., subset of parameters], and/or based on other criteria relating to a request); determining, using the processor, the subset of parameters is not found in the set of parameters associated with each call of the second group; and based on determining the common subset of parameters is not found in the second group,  determining the subset of parameters is a probable root cause of the performance issue ([C.8:L.11-40], …compare subset of components of the subset of logs with subset of components of the executed request…when information associated with a component of the log associated with the executed request does not match information associated with respective components of logs stored in the collection of logs, the error identification module may determine that a root cause of the error that occurred was based on a component associated with the information that did not match. For example, when a value of   request parameter associated with a component of the executed request does not match a corresponding value of a stored log, the error identification module may determine that a root cause for the error of the request is associated with that component). 
While, Reiss teaches identify set of log for executed request based on error in execution request [C.7:L.33-34], however, Reiss does not explicitly teach, but Nitsan teaches  a performance issue associated with a performance metric associated with a Hypertext Transfer Protocol (HTTP) transaction, determining, using the processor, the performance metric associated with the HTTP transaction is below a predetermined level ([⁋ 0017], application performance  a slow threshold may be selected for the user interaction time of a user interaction. …a user experience may be adversely impacted, e.g. may have a less-than-desired experience with the application, when the user interaction time is above the slow threshold); in response to determining the performance metric is below the predetermined level, separating, using the processor, the set of calls into a first group comprising a plurality of calls of the set of calls and a second group, wherein each call of the first group is associated with the performance issue associated with the performance metric and each call of the second group is not associated with the performance issue([⁋ 0039], slow instances of user interaction A that have a user interaction time greater than the slow threshold may be selected. In the example of FIG. 3, user interaction instances A-1 and A-4 have user interaction times greater than a slow threshold of 2.55 s. …slow user interaction instances A-1 and A-4 may be grouped into a slow group [i.e., first group associated with performance issue]. [⁋ 0045] …fast instances of user interactions with an application may be selected, where the fast instances have a user interaction time less than or equal to the slow threshold. In the example of FIG. 3, user interaction instances A-2 and A-3 have user interaction times less than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiss with Nitsan’s teaching of separating user interactions based on performance criteria into two different groups, because it would have enabled the system to only process the transactions those have some concern or issue by comparing with the transactions does not have any issue.

Regarding Claim 2, Reiss teaches the method of claim 1, further comprising: identifying a common attribute value among the first group; determining the common attribute value is not found in the second group; and based on determining the common attribute value is not found in the second group determining the common attribute value is a second probable root cause of the performance issue (([C.7:L.40-51], The error identification module 140 compare parameters of a log for the executed request with parameters of logs from the collection of logs. When information associated with a component of a log of the executed request [e.g., first group] does not match information associated with a corresponding component from the historical log [e.g. the second group], the 

Regarding Claim 3, Reiss teaches the method of claim 2, wherein the common attribute value is one of a long name value, a long word value, a long value, a date value, a range value, a number value, a Boolean value, a color value, and a language value ([C.3:L.49-55] request parameters ( e.g., types of data associated with the request, types of data input into the request, types of data produced during and/or as a result of the request, types of data output from the .

Regarding Claim 4, Reiss teaches the method of claim 1, further comprising notifying a user of the probable root cause ([C.8:L.52-54], the error identification module may facilitate providing information related to the error and the root cause to a user of the system).

Regarding Claim 5, Reiss does not explicitly teach, however, Nitsan teaches the method of claim 1, wherein the separating the set of calls into the first group and the second group comprises separating calls taking longer than an amount of time to execute into the first group, wherein the amount of time is one of a predetermined amount of time, a user defined amount of time, and associated with a jump in usage between the first group and the second group ([⁋ 0039], user interaction instances A-1 and A-4 have user interaction times greater than a slow threshold. … slow user interaction instances A-1 and A-4 may be grouped into a slow group. [⁋ 0045], user interaction instances A-2 and A-3 have user interaction times less than or equal to the slow threshold. Fast user interactions instances A-2 and A-3 may be grouped into a fast group. [⁋ 0043], correlation threshold may be a predetermined time period. …the correlation threshold may be received via user input or may be programmatically determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiss with Nitsan’s teaching of separating user interaction which takes times greater than predefined time threshold, because it would have enabled the system to only process the transactions those takes more time than expected.

Claim 7, Reiss teaches a non-transitory computer-usable storage medium having instructions embodied therein that when executed cause a computer system to perform a method ([C.2:L.37-41]).
The rest of the limitations of Claim 7 are rejected under the same rationale of Claim 1.

Claims 8-10 and 12 are rejected under the same rationale of Claims 2-4 and 5, respectively.

Regarding Claim 13, Reiss teaches a system (Fig. 1) to determine a probable root cause of a performance issue, comprising: a server with a processer and memory  (Fig. 1, C.2:L. 33-40).
The rest of the limitations of Claim 13 are rejected under the same rationale of Claims 1-2.

Claims 14, 15 and 18 are rejected under the same rationale of Claims 4, 3 and 5, respectively.

Regarding Claim 16, Reiss teaches the method of claim 5, wherein notifying a user of the probable root cause comprises displaying the probable root cause in a user interface ([C.8:L.49-58], when the error identification module determines that a root cause for an error in an application and/or request is associated with a specific component of that request, the error identification module may facilitate providing information related to the error and the root cause to a user of the system 10. For example, the error identification module 140 may facilitate providing the information via a user interface of computing device 100, devices 30a, . . . , 30n, and/or via other devices related to a user of the system 10).

Claims 17 and 20 are rejected under the same rationale of Claim 16.

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss in view of Nitsan further in view of  US 2009/0125496 (Wexler et al.).

Regarding Claim 6, while, Reiss teaches discovering the common subset of parameters by tracing the executed requests in computing  teaches computing device 100 includes a multi-processor device, a farm of server devices operating together, and/or virtual resources provided by the cloud. The processor 110 may be configured to execute modules 120, 130, 140, 150, and/or 160 ([Fig. 1, C.10:L.39-44]. monitoring module 130 may obtain the information via an agent running on the system that collects the information [C.7:L.11-26], however, Reiss in view of tracing the set of calls across one or more of multiple frontend application servers and multiple backend application servers ([⁋ 0016] monitoring transactions executed by back-end systems in data servers. Specifically, monitoring of at least standard query language (SQL) transactions sent from an application server hosting a web application [i.e., frontend application servers]  to a database server [i.e., backend application servers] and executed thereon. Monitoring of SQL transactions allows the measuring of performance parameters with regards to databases, databases' tables, operations, and queries that are all part of the transactions. …allows measuring the performance parameters with respect to HTTP requests of respective SQL transactions. [Fig. 2, ⁋ 0018] The web servers 220 process requests sent from the client 210 and respond with the processing result. The application servers 230 execute the business logic of the web applications and communicate with the back-end systems 250, which implement the data layer of the applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reiss and Nitsan with Wexler in order to monitor transactions executed from client through frontend application server to back-end server to measure performance of the transaction, because it would have enabled the system to measure performance along the path, i.e., application latency, network latency, and back-end latency [see, Wexler ⁋ 

Claims 11 and 19 are rejected under the same rationale of Claim 6.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448     
                                                                                                                                                                                                   /LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448